 


 HR 6456 ENR: To provide for extensions of certain authorities of the Department of State, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6456 
 
AN ACT 
To provide for extensions of certain authorities of the Department of State, and for other purposes. 
 
 
1.Extension of authority for reemployment of Foreign Service annuitantsSection 824(g)(2) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)(2)) is amended by striking 2008 each place it appears and inserting 2009. 
2.Inclusion of United States territories as eligible for rest and recuperation travel for members of the Foreign ServiceThe Foreign Service Act of 1980 is amended—
(1)in section 901(6)(B) (22 U.S.C. 4081(6)(B)), by inserting after United States the following: or its territories, including American Samoa, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands; and
(2)in section 903(b) (22 U.S.C. 4083(b)), by striking , its territories and possessions, or the Commonwealth of Puerto Rico and inserting or its territories, including American Samoa, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands. 
3.Extension of authority to pay subsistence of special agents on protective detailsSection 32 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2704) is amended, in the first sentence, by striking on authorized protective missions, and and inserting on authorized protective missions, whether at or away from their duty stations, and.  
4.Extension of authority for Radio Free AsiaSection 309(c)(2) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6208(c)(2)) is amended by striking 2009 and inserting 2010.  
5.Extension of personnel authorities for international broadcasting activitiesSection 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) is amended by striking 2008 and inserting 2009.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
